Please file this Statement of Additional Information Supplement with your records. WELLS FARGO FUNDS TRUST WELLS FARGO ADVANTAGE AGGRESSIVE ALLOCATION FUND WELLS FARGO ADVANTAGE CONSERVATIVE ALLOCATION FUND WELLS FARGO ADVANTAGE GROWTH BALANCED FUND WELLS FARGO ADVANTAGE INDEX ASSET ALLOCATION FUND (FORMERLY THE ASSET ALLOCATION FUND) WELLS FARGO ADVANTAGE MODERATE BALANCED FUND Supplement dated May 14, 2010, to the Statement of Additional Information dated February 1, This supplement contains important information about the Funds referenced above. Effective immediately, the paragraphs under the heading “OTHER INVESTMENTS AND TECHNIQUES— Loans of Portfolio Securities” in the section “PERMITTED INVESTMENT ACTIVITIES AND CERTAIN ASSOCIATED RISKS” are hereby deleted in their entirety and replaced with the following: Loans of Portfolio Securities Portfolio securities of a Fund may be loaned pursuant to guidelines approved by the Board to brokers, dealers and financial institutions, provided: (i) the loan is secured continuously by collateral consisting of cash, securities of the U.S.
